Citation Nr: 1611180	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  12-03 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel








INTRODUCTION

The Veteran served on active duty with the United States Navy from November 1972 to September 1975.  The Veteran died in March 2010.  The appellant is the Veteran's mother.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

This matter was previously before the Board in September 2015, when it was remanded for further development.  It has now been returned to the Board for further appellate review.

The Board has reviewed the Veteran's physical claims file and also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in March 2010; the immediate cause of death was acute respiratory failure and the antecedent cause was severe pneumonia, with asthma as another significant condition leading to death.
 
2.  At the time of the Veteran's death he was not service-connected for any disability.
 
3.  The weight of the evidence is against a finding that the Veteran's death is due to, or related to, his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A May 2010 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also notified the appellant of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The United States Court of Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. § 5103(a)  requires that compliant notice, in the context of Death Indemnity Compensation (DIC) claims, requires (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The May 2010 letter discussed the Veteran's service-connection status at the time of his death, as well as what information and evidence was needed to support a claim for DIC.  As such, the Board concludes that the letter provided the information to the appellant prescribed in Hupp.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran's service personnel records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The Board notes that a previous September 2014 remand by the Board directed that the RO contact the appellant and request that she complete a medical release form allowing VA to obtain the terminal hospitalization records from Orion St. Michael Hospital on her behalf.  A November 2014 duty to assist letter provided the appellant the appropriate release form, but the appellant failed to respond.  In the Board's September 2015 remand, it was directed that the RO verify the correct address of the appellant, as a different zip code had been used by the appellant.  The RO was then directed to resend the letter to the appellant, and also request that she send copies of any service treatment records in her possession.  In response, the RO sent the appellant a September 2015 duty to assist letter to the address with the different zip code, and provided her the appropriate release form.  The appellant again failed to respond.  While VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Thus, the Board is satisfied that there was substantial compliance with the September 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board also notes that only limited service treatment records are available.  Although the Board notes that the September 2015 letter from the RO did not specifically request copies of the Veteran's service treatment records, the appellant was previously notified of the limited service treatment records through the previous September 2014 and September 2015 Board remands and the RO sent letters to the appellant in May 2010, November 2014, and September 2015 requesting that she send "any information or evidence" she had as soon as possible.  In addition, the RO has twice requested service treatment records and have associated the available records with the claims file.  The Court has held that in cases where records once in the hands of the government are presumably lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis below has been undertaken with VA's heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Board is cognizant that the appellant was not provided a VA medical opinion with respect to her cause of death claim.  The Federal Circuit has held that the general duty to assist provision, 38 U.S.C. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.  

Here, a medical opinion is not needed.  As detailed below, there is no evidence of record, other that the appellant's assertions that the Veteran's cause of death was related to herbicide exposure during service, or that the Veteran was diagnosed with asthma during service.  Her opinion is insufficient to trigger the duty to obtain an opinion.  The Court has held, in circumstances similar to this, where the supporting evidence of record consists only of a lay statement, that VA is not obligated, pursuant to 5103A(d), to provide an appellant with a medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that " 'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms").  Accordingly, it is not necessary to obtain a medical opinion in order to decide this claim.  

The appellant has at no time otherwise referenced outstanding records that she wanted VA to obtain or that she felt was relevant to the claim.  In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013). 

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).   

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal' s angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied.  38 C.F.R. § 3.309(e).

VA's General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, the General Counsel  has concluded that in order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  To be a contributory cause of death, the evidence must show that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

The appellant contends that service connection for the Veteran's cause of death is warranted.  The Veteran died in March 2010.  While not entirely clear, the appellant appeared to contend on her January 2012 VA Form 9 that the Veteran was exposed to herbicides while serving with the Navy in Vietnam, which caused him to get cancer of the lungs which ultimately caused his death.  The appellant  also indicated on her Form 9 that the Veteran was diagnosed with asthma during his active duty service. 

At the time of the Veteran's death, he was not service-connected for any disability.  The Veteran did, during his lifetime, file a claim for service connection for pulmonary tuberculosis, which was denied in August 2009 and September 2009 rating decisions.  The RO denied the claim on the basis that a clinical diagnosis was lacking, and that lung x-rays were shown to be normal.  There was also no evidence that the condition was found within three years from separation from service and that it was severe enough to be compensable at that time.    

The Veteran's death certificate listed the immediate cause of death as acute respiratory failure and the antecedent cause was severe pneumonia, with asthma as an other significant condition leading to death.

The Veteran's service treatment records associated with the claims file show that an  August 1975 discharge report of medical examination indicated a normal clinical evaluation, including the lungs and chest.  On his August 1975 discharge report of medical history, the Veteran denied having or every having asthma or any other respiratory symptoms or disorders and denied having tuberculosis.  The Veteran indicated that he had ear, nose, and throat trouble, but that he had no tumors or cancer.  The physician indicated that all affirmative answers were evaluated and were found to be of no clinical significance.  Another discharge report of medical examination in September 1975 indicated a normal clinical evaluation (including the lungs and chest), with the exception of abnormal identifying body marks, scars, and tattoos, which were noted by the examining physician as marks and scars.  On his September 1975 report of medical history, the Veteran indicated that he had stomach trouble, back pain, periods of dizziness, and hearing loss.  He also listed  shortness of breath and pain or pressure in his chest as conditions.  The physician noted that the Veteran had frequent colds, but the Veteran denied having chronic or frequent colds, tumors or cancer, and tuberculosis.  The Veteran also stated that he didn't know if he had asthma or chronic cough.  

A review of the Veteran's post-service private treatment records reveal that in a private treatment record dated February 1998, a chest x-ray showed minimal pulmonary tuberculosis.  A June 1999 VA general medical examination noted that the Veteran complained of dizziness, frequent urination, joint pain, chest pain, and shortness of breath.  The examiner noted no history of injury or confinement while in the military, and that the Veteran was hospitalized in a provincial hospital in Bataan in 1985 due to a high grade fever and chills.  The diagnosis was degenerative disc disease of the spine and knees, sacroiliac arthritis, and no ischemic heart disease.  A chest x-ray was normal.  

Private medical certificates from July 2002, September 2002, and February 2003 indicate that the Veteran suffered from schizophrenia.  A May 2003 VA x-ray report revealed an essentially normal chest.  In a May 2003 VA general medical examination, the Veteran was examined joint pain and pain in his back.  In December 2003, the Veteran underwent a VA aid and attendance examination, where he was diagnosed with schizophrenia and degenerative osteoarthritis of the knees and lumbar spine.  

In July 2009, the Veteran was admitted to Orion St. Michael Hospital with severe pneumonia, congestive heart failure, and ischemic heart disease.  It was noted that a few hours prior to admission, the Veteran gradually experienced non-productive cough and chest tightness.  He eventually developed shortness of breath and cyanosis.  The Veteran's condition improved and he was discharged.  A radiographic report showed pulmonary interstitial edema, non-cardiogenic cause and atheromatous aorta.  Private medical certificates from August 2009 showed treatment for eye conditions, ear conditions, hypertension, anemia, psychiatric conditions, and osteoarthritis in the back and knees.  A medical certificate from Orion St. Michael Hospital submitted in June 2010 indicated that in May 2009, the Veteran was treated for generalized anxiety disorder vs. schizophrenia; in July 2009, the Veteran was treated for pneumonia, congestive heart failure, and ischemic heart disease; and in March 2010, the Veteran suffered from acute respiratory failure, severe pneumonia, and asthma.  He expired at 4:00 that morning.                

While VA regulations provide that certain diseases associated with herbicide exposure in service may be presumed service-connected, there is no evidence to indicate that the Veteran set foot in Vietnam, or was exposed to herbicides in service or that such exposure may be presumed.  The Veteran's DD Form 214 reflects that he did not have any Indochina or Korea service, and that he was awarded the National Defense Service Medal (which does not signify Vietnam service).  The Veteran's service personnel records show that he served aboard the USS Towers from about September 1973 to August 1975, but do not place the Veteran as having set foot in Vietnam.  It is significant to note that the Veteran had never contended during his lifetime that he was exposed to herbicides or set foot in Vietnam during his active duty service; the only contention regarding herbicide exposure is from the appellant, who made only a general allegation on her January 2012 VA Form 9 that the ship her son was on docked in "in land or brown water ways in the Republic of Vietnam."  The Board notes that VA's list of Navy and Coast Guard Ships associated with service in Vietnam and exposure to herbicide agents only lists the USS Towers as having operated temporarily on Saigon River and Rung Sat Special Zone (inland waterways) during July 1966.  See "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents;" see also http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (this is a highly detailed list of ships the VA has painstakingly found, based on decades of research from many other Veterans cases that the VA has researched over decades, were exposed to herbicides or entitled to the presumption, that have led to the grants of many claims).  However, as indicated, the Veteran was not on active duty, much less assigned to the USS Towers in July 1966.  Thus, the evidence does not establish that the Veteran served in the inland waters of, or stepped foot in Vietnam.

In addition, the Veteran's cause of death due to acute respiratory failure from severe pneumonia is not a disease for which presumptive service connection based on herbicide exposure is warranted.  Asthma is also not a disease which is subject to the presumption.  See 38 C.F.R. §§ 3.307, 3.309.  Therefore, even if the Veteran were found to be exposed to herbicides, service connection on a presumptive basis for herbicide exposure is not warranted.

Nevertheless, even if the Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

However, the Board finds that the preponderance of the evidence demonstrates that the Veteran's cause of death due to acute respiratory failure from severe pneumonia, with asthma as other significant condition, is not related to his military service.  As discussed above, the Veteran's service treatment records show normal clinical evaluations, including in the lungs and chest, on his August 1975 and September 1975 discharge report of medical examinations.  On his August 1975 report of medical history, the Veteran denied having or ever having asthma or any other respiratory disorders, as well as any tumors or cancer.  The Veteran also denied having tuberculosis.  On his September 1975 report of medical history, the Veteran denied having tumors or cancers and tuberculosis, and indicated that he didn't know if he had asthma or chronic cough.  While the Veteran did indicate having had or ever had shortness of breath and pain or pressure in his chest, the examining physician noted frequent colds (although the Veteran specifically denied having chronic or frequent colds) but did not note any respiratory disorders.  The Board finds that these contemporaneous records outweigh the appellant's January 2012 statement that the Veteran was diagnosed with asthma during service.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than subsequently reported history).  The appellant has also never specifically contended, and evidence does not otherwise establish, that pneumonia  has its onset during the Veteran's service.

Regarding tuberculosis, service connection for certain chronic diseases, including active tuberculosis, will be presumed if they manifest to a compensable degree within three years following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).
 
However, the post-service records do not show any evidence of tuberculosis within three years following the Veteran's military service.  The first evidence of any type of respiratory/lung condition was in February 1998, over twenty years after service, when a chest x-ray showed minimal pulmonary tuberculosis.  In addition,  subsequent chest x-rays were found to be normal and without any evidence of tuberculosis.  There was no indication that the Veteran had active tuberculosis at the time of his death.  

There was also no evidence or complaints of pneumonia until the Veteran was hospitalized in July 2009.  Also, while the record reflects subsequent treatment for various other disabilities, the only indication of asthma in the post-service medical records was when the Veteran died in March 2010.  The absence of any clinical evidence for decades after service weighs against a finding that a respiratory disability was present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  There is also no medical evidence of the Veteran ever having suffered cancer of the lungs or any other type of cancer.  For these reasons, the Board finds that the weight of the evidence does not support finding that the Veteran's cause of death was due to, or related to, his military service.

The Board recognizes the appellant's opinion with regard to the Veteran's cause of death.  However, the record does not reflect that the appellant has the necessary training or expertise to diagnose cancer of the lungs or to relate the Veteran's cause of death to his military service, including exposure to herbicides.  Also, while the appellant indicated that the Veteran was diagnosed with asthma in service, there is no medical evidence of a diagnosis until the Veteran's death in March 2010.  A layperson is generally not capable of opining on matters requiring medical knowledge, as in this case.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

While the Board sympathizes with the appellant's loss, it must conclude that a preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death as there is no persuasive evidence indicating that the Veteran's service in any way led to his cause of death.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


